Citation Nr: 1129027	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  07-31 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shabnam Keyvan



INTRODUCTION

The Veteran had active service from March 1971 to January 1982.  He also had unverified service with the United States Air Force National Guard from February 1982 until October 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota, which denied the benefits sought on appeal.  

For the reasons set forth below, this appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

In the present appeal, the Veteran contends that he currently has hypertension as a result of his military service.  Specifically, he maintains that his hypertension was incurred in service.  See May 2007 Notice of Disagreement (NOD).  The Board notes that the term hypertension refers to persistently high arterial blood pressure.  Medical authorities have suggested various thresholds ranging from 140 mm. Hg systolic and from 90 mm. Hg diastolic.  See Dorland's Illustrated Medical Dictionary 909 (31st ed. 2007).  Similarly, for VA rating purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater.  The term isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104, Code 7101, Note 1 (2010).  

Under applicable criteria, service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  

The term "active military, naval, or air service" includes "active duty, any period of active duty for training during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty for training during which the individual concerned was disabled from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24).  In other words, that the Veteran developed his disability at some point during the time period he was a member of the U.S. Air Force National Guard is not enough.  Rather, to warrant service connection, the Veteran must essentially show: (1) that his hypertension was incurred during a period of active duty; or (2) that he became disabled from a disease or injury during a period of active duty for training or from an injury during a period of inactive duty training.  

Here, at the March 1971 enlistment examination, the Veteran was shown to have had a blood pressure reading of 130/78, and he denied a history of high or low blood pressure in his report of medical history.  The Veteran's blood pressure reading at his January 1982 separation examination was shown to be 138/100 while sitting, 144/100 while in a recumbent position, and 144/106 while standing, and it was documented that he had elevated blood pressure readings in the Notes and Significant or Interval History portion of the examination.  The physician recommended that the Veteran follow-up with a three day blood pressure check-up.  The January 1982 report of medical history also reflects a positive history of high blood pressure.  

At the February 1982 examination conducted pursuant to his enlistment with the U.S. Air Force National Guard, the Veteran was shown to have a blood pressure reading of 130/80, and it was noted that high blood pressure had been discovered on his discharge physical, but the Veteran neither sought nor received follow-up care or treatment for this.  In the Summary of Defects and Diagnoses section, the physician described the Veteran's blood pressure as "not stable - normal."  In addition, the Veteran indicated he had a history of high blood pressure in his medical history report.  Subsequent periodic examinations dated from January 1986 to November 1993 reveal blood pressure readings of 140/88 (January 1986), 138/96 (January 1990), and 130/80 (November 1993), and the Veteran marked that he had a history of high blood pressure on all three medical history reports.  In addition, the Physician's Summary and Elaboration of all Pertinent Data section of the November 1993 separation examination reflects the Veteran's history of high blood pressure.  

Post service treatment records show that the Veteran was taken to the Hospital Emergency Room in March 2005 with complaints of left-sided chest pain.  The physician, G.B., M.D., reviewed the Veteran's medical history, and noted his history of borderline hypertension.  The Veteran's blood pressure upon arriving at the hospital was shown to be 195/105, and Dr. B. observed that while his blood pressure reading showed improvement after medication was administered, "he was still hypertensive at 155/95."  The diagnostic impression derived from the evaluation of the Veteran was "[a]cute exacerbation of chronic hypertension, untreated," and the Veteran was prescribed with medication and instructed to undergo a blood pressure re-check later on that week.  

The duty to assist includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A §§ 5103, 5103A (West 2002); 38 C.F.R § 3.159 (2010).  VA has a duty to obtain an adequate medical examination when the record contains competent evidence of a current disability or symptoms of a current disability; evidence establishing that an event, injury, or disease occurred in service; an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability; and insufficient evidence to decide the case.  38 U.S.C.A. § 5103A; 38 C.F.R. §3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Furthermore, if VA undertakes to provide a medical examination, the Board must ensure that such examination is adequate.  Barr v. Nicholson, 21 Vet. 303, 311 (2007).  
Under the circumstances presented in this case, the Board finds that the Veteran has met the test established in McLendon.  His medical treatment records indicate he has a current diagnosis of hypertension and his service treatment records reflect findings of elevated blood pressure readings during service.  No medical opinion concerning the etiology of the Veteran's hypertension has been provided.  Therefore, a medical examination is necessary to determine whether the Veteran's current hypertension manifested during service or is related to an in-service cause.  

In addition, the Board finds that additional efforts are necessary in order to clarify the dates of the Veteran's periods of active duty, active duty for training, and inactive duty training during his service in the U.S. Air Force National Guard.  See 38 C.F.R. § 3.159 (c)(2) (VA is required to obtain relevant records from a Federal department or agency, including records from the service department.  VA may only end efforts to obtain such records if it is concluded that the records sought do not exist or that further attempts to obtain them would be futile).  

Lastly, the March 2005 Emergency report reflects instructions from the physician directing the Veteran to undergo further blood pressure checkups within a week of his admission to the hospital.  There are no additional medical records showing follow-up treatment for hypertension currently associated with his claims file, yet there is nothing to suggest that the Veteran did not seek or receive a follow-up blood pressure check up.  VA has an obligation under the Veterans Claims Assistance Act of 2000 to make a reasonable effort to obtain identified private treatment records.  See 38 C.F.R. § 3.159(c)(1) (2010).  As this matter is being returned for further development, an effort should be made to obtain records of any treatment for hypertension that the Veteran may have received from his private physician(s) and/or any medical facilities.

Accordingly, the case is REMANDED for the following action:

1. Contact the service department, or other records repository as appropriate, and request verification of the dates of the Veteran's service in the U.S. Air Force National Guard, including his periods of active duty, active duty for training, and inactive duty training, as well as any additional medical and service personnel records in its possession.  Efforts to obtain this information should only end if the evidence, or information, does not exist or further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2).  If appropriate records are deemed to be unavailable, the claims file must be properly documented as to the unavailability of these records.  All available documents should be associated with the claims file.  

2. After obtaining the appropriate release of information form(s) where necessary, procure and associate with the claims folder copies of records pertaining to any treatment for hypertension that the Veteran may have received since March 2005.  If any records are not obtained, the AMC/RO must inform the Veteran and provide him an opportunity to submit the records.  

3. Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his hypertension.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is required to review all pertinent service treatment records, and private treatment records.  The examiner's review of the Veteran's claims folder in conjunction with the evaluation should be annotated in the examination report.  All indicated tests should be performed and the findings reported in detail.  The examiner should specifically take into consideration the service treatment records referenced above which reflect findings of elevated blood pressure readings.  Following a review of the record and an examination of the Veteran, the examiner should provide a response to the following:  

a. The likelihood (likely, unlikely, or at least as likely as not) that the Veteran's blood pressure readings during his years in service were of a significant degree to diagnose hypertension in service; or 

b. The likelihood (likely, unlikely, or at least as likely as not) that the Veteran's elevated blood pressure readings in service were the first manifestations of his later diagnosed hypertension; or

c. The likelihood (likely, unlikely, or at least as likely as not) that any current diagnosis of hypertension had its onset in service or otherwise is causally or etiologically related to a disease or injury incurred in active service.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance, to the Board.  

4. Following completion of the above, re-adjudicate the issue of entitlement to service connection for hypertension.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

